DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on April 13, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kariya (US 2016/0268188) in view of Kim (US 9,867,296), and Nagasawa (US 2011/0051386).
Regarding claim 1, Kariya, figure 11, discloses a printed circuit board comprising: a first insulating layer (10); a first wiring layer (11) disposed on one surface of the first insulating layer; and a bump (13) extending from the first wiring layer and including an embedded portion disposed in the first insulating layer (see figure), wherein the bump includes a protrusion portion connected to the embedded portion and protruding from the other surface of the first insulating layer (see figure), opposite to the one surface of the first insulating layer (see figure).
Kariya discloses a width of the bump, from one end of the bump contacting the first wiring layer to another end of the bump opposing the one end, decreases, but does not discloses the width again increases after decreasing.
Nagasawa, figure 1 and 2, discloses a circuit board structure with a bump (10), having a width in contact with the wiring, first decreases and, then increases in one direction, in order to improve electrical reliability (paragraph 0007).
Kim, figure 2-3, discloses a circuit board with a bump (115) in contact with a pad (106,113) with a width of  “C”, which reduces to “b”, and again increases to “a”, column 8, line 19-42. Kim further discloses that this will facilitate finer pitch to avoid short circuit, and reliable bonding (column 8, line 43-52).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Kariya with a width of the bump, from one end of the bump contacting the first wiring layer to another end of the bump opposing the one end, decreases and then increases, as taught by Kim and Nagasawa, in order to have improve electrical reliability, as the shape would facilitate better filling.
Additionally, it has been held that mere change in shape / form is necessary for patentability, In re Span-Deck Inc. vs. Fab-con, Inc. (CA 8, 1982) 215 USPQ 835; and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 5, the modified board of Kariya further discloses wherein the first wiring layer and the bump are integral (see figure). 

Regarding claim 6, the modified board of Kariya further discloses wherein the protrusion of the bump includes first and second portions based on a transverse section on which the bump has a smallest width, and 5the first portion has a smaller thickness than the second portion (obvious as disclosed by Kim).  
Additionally, a change is size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 229 F.2d 459, 105 USPQ 237 (CCPA 1955); and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

Regarding claim 9, the modified board of Kariya further discloses a build-up structure disposed on the one surface of the first insulating layer and including a plurality of build-up insulating layers, a plurality of build-up wiring layers, and 20a plurality of build-up via layers (see figure).  

Regarding claim 10, the modified board of Kariya further discloses a solder resist (30) layer disposed on the build-up structure.

Claims 11, 12, 14 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board of Kariya, as applied to claim 1 above, and further in view of Yoshikawa (US 2015/0250054).
Regarding claim 11, Kariya, figure 11, discloses a printed circuit board comprising: a plurality of wiring layers (11, and others not labeled) disposed on or between a plurality of insulating layers (see figure); a plurality of via layers connecting the plurality of 5wiring layers to each other (see figure); and a bump (13) integrally connected to at least one of the plurality of wiring layers (see figure), wherein the bump includes a first layer and a second layer disposed on a side surface of the first layer to surround the 10side surface of the first layer (see figure), 
Though, Kariya discloses the wiring layer integrally connected to the bump, doses not disclose the plurality of wiring layers includes a metal layer, a seed layer extending from the second layer and disposed on the metal layer, and an electrolytic plating layer disposed on the seed layer, and the metal layer is disposed between the seed layer and one of the plurality of insulating layers.
Kariya discloses electroless plating layer (13a) and electrolytic pattern layer (13b), paragraph 0028. 
Yoshikawa, figure 2, discloses a board with core substrate (30) with electrode / via hole and wiring pattern, wherein the wiring patterns formed with a metal layer, a seed layer, and electrolytic layer (could be seen in detail in figure 12A-12B).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board or Kariya with the plurality of wiring layers includes a metal layer, a seed layer extending from the second layer and disposed on the metal layer, and an electrolytic plating layer disposed on the seed layer, and the metal layer is disposed between the seed layer and one of the plurality of insulating layers, as taught by Yoshikawa, in order to have desired thickness with enhanced electrical reliability.

Regarding claim 12, the modified board of Kariya further discloses wherein the bump includes a portion disposed in the one of the plurality of insulating layers and a portion protruding from the 15one of the plurality of insulating layers (see figure).  

Regarding claim 14, the modified board of Kariya further discloses wherein the bump has a width varying in a stacked direction of the plurality 25of insulating layers (see figure).  

Regarding claim 15, the modified board of Kariya further discloses wherein the width of the bump decreases and then increases in the stacked direction of the plurality of insulating layers (obvious as explained and applied to claim 1 above).  

Claims 17, 19, 20, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board of Kariya, as applied to claims 1 and 11 above, and further in view of Kim (US 10,833,002, hereafter Kim2).
Regarding claim 17, Kariya, figure 11, discloses a printed circuit board comprising: a first insulating layer (10); a first wiring layer (11) disposed on an upper surface of the first insulating layer (see figure); and a bump (13) connected to the first wiring layer and protruding 15from a lower surface of the first insulating layer (see figure).
Kariya does not explicitly discloses wherein the lower surface of the first insulating layer has a higher roughness than the upper surface.  
However, it appears from the description and the other figures of Kariya, that the thickness of the insulating layer (10) is reduced from the original thickness which may be either mechanical process, such as, grinding or chemical process, such as etching.
Kim2, figure 4E, discloses a circuit board with an insulating layer (110), and further discloses that thickness of the insulating layer (110) is achieved / reduced by etching (column 10, line 14-25). The etching will produce a rough surface.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Kariya with the lower surface of the first insulating layer has a higher roughness than the upper surface, as taught by Kim2, because of grinding or etching, to reduce the thickness of the insulating substrate exposing the bump, which would create a rough surface on the bottom. 

Regarding claim 19, the modified board of Kariya further discloses wherein the bump has a width varying in a stacking direction of the first wiring layer and the first insulating layer (see figure).  

Regarding claim 20, the modified board of Kariya further disclose wherein the width of the bump decreases and then increases in the stacking direction (obvious as applied to claim 1 above). 

Regarding claim 8, the modified board of Kariya does not disclose wherein the bump has a relatively coarser roughness on a lower surface than on a side surface.
However, as applied to claim 17 above, the insulating layer thickness was achieved / achieved by mechanical process, such as, grinding or chemical process, such as etching. This process would create a rough surface on the bottom layer of the substrate, as well as, bump.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Kariya with the bump having a relatively coarser roughness on a lower surface than on a side surface, as taught by Kim2, would be produced as result of the etching or grinding process to reduce the thickness of the insulating layer, which would create a rough surface on the bottom surface of the insulating layer, as well as, the bottom surface off the bump.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, including new explanation of the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshikawa (US 2015/0092357), figure 12(B) discloses a printed circuit board structure with a bump (77) including the width of the decreases and then increases (hour glass shape, paragraph 0051).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / July 18, 2022